Title: From John Quincy Adams to Louisa Catherine Johnson Adams, 22 November 1814
From: Adams, John Quincy
To: Adams, Louisa Catherine Johnson



N. 55.
My beloved wife.
Ghent 22. November 1814.

We have not yet received from the British Plenipotentiaries a reply to the Note which we sent them on Thursday the 10th: instt: but we find some notice of it in the English Newspapers—The Courier on Evening and ministerial paper, on Monday the 14th: after referring to a paragraph, in the Gazettes of this Country which had stated that nothing was known of the state of the Negotiation at Ghent, added that enough however was known in England to ascertain that t it would not succeed, and that the British Plenipotentiaries might be soon expected home. The Morning Chronicle an opposition paper, on Tuesday the 15th: stated that the American ministers had in the course of the preceding week, delivered in a long Note, which had been received at London on Sunday Morning, and that a Cabinet Council had immediately been held upon it at the foreign office—It mentions also that there had been reports on Monday, that we had received Instructions from America by the way of France—that we had rejected the Project offered by the British Government, and proposed another—The meeting of the Cabinet Council on Sunday the 13th: has been confirmed by the subsequent papers, and it is probable that a hint was given to the Editor of the Courier to prepare the expectation of the public for the rupture.—It is not true that we have rejected the British project, for we have not yet been able to prevail upon the British Cabinet Council to produce any project at all—They have made and retracted and renewed and varied distinct propositions upon particular points, but have taken special care to give us no project of a Treaty—Nearly three Months ago, they informed us that on one of the points, upon which we had rejected their demands, they should, as soon as we had agreed upon another, have a proposal to make so fair and moderate and generous, that we could not possibly reject it—We did finally agree a month since, upon the other point, since which we have not heard a word of the fair and generous proposal—They have on the contrary told us in substance that they had no proposal to make about it, and yet I fully expect that if they do give us at last a project of a Treaty we shall find it there—We have now asked them three times for their project—The first time we offered to return them ours, immediately after receiving their’s—as they shuffled in their answer, but hinted in a manner as if they were ashamed of the suggestion, that there was an advantage in receiving the first draft of a Treaty, instead of giving it, we next offered to exchange the two projects at the same time—they replied, by a pretension that they had partly furnished a project, because they had told us in substance all they meant to demand; and then again they squinted at the advantage of receiving the first offer, and at some question of etiquette, which might be in the case—It was too plain that their advantage and their etiquette, were nothing but devices for wasting time; and so we sent them a complete project, drawn up in form, with nothing but blanks of time and place to fill, to make it a Treaty—Had the British Plenipotentiaries been sent here honestly to make Peace this is what might and should have been done before the twentieth of August, on both sides—The pretended etiquette is an absurdity—The Negotiation was proposed by the British Government—It was the business of the British Government to present first inform as well as in substance the terms upon which they were willing to conclude the Peace—When we were at Berlin, you remember there was a Treaty of Commerce concluded between the United-States and Prussia—The first thing the Prussian Ministers did after they were appointed to treat with me was, to send me the project of a Treaty in form. They never hinted at any question of etiquette, and I am very sure this is the first time that such a pretension was ever applied to such an occasion—Some of us expect that we shall now at least bring them to a point. But of this, notwithstanding the threat in the Courier, I strongly doubt—They have as yet no information from America, decisive as to the issue of the campaign—The Antelope arrived on the 15th: instt: at Portsmouth, from Quebec, whence she sailed the 14th: of October.—She brings dispatches from Sir George Prevost, of 9. October, and confirms the Report which had some days ago been received from Halifax, of a sortie made by our troops from Fort Erie on the 17th: of September—By the account in the Courier it was but partly successful on our part—The Courier says that we had made no progress. That upon the whole the accounts, are highly satisfactory. That they had taken two very large American Schooners on Lake Huron—which would give them the command of those waters—that Sir George Prevost had made good his retreat without losing either Cannon or Men—That Sir James Yeo had launched his 100 gun ship, and was out, exercising his men—But it speaks obscurely of General Drummond’s situation, and says not a word about Izzard—There is a rumour too from a ship spoken with at sea, that the United States and Macedonian frigates had been destroyed at New-London, with some other particulars so absurd that they tend to discredit this, which is otherwise probable, more than enough. We shall have I suppose accounts more certain and with further details, this Evening or to-morrow—In the mean time, I derive some encouragement from the ambiguous manner in which the Courier speaks of the sortie at Fort Erie, and of General Drummond’s retiring from it—If the advantage had been even balanced in that affair, Bridgwater and Baltimore have very recently shewn us that the Courier would have claimed a complete and decisive victory.
Your Letters of 25 and 29. October, are just this moment put into my hands— I had hoped the Post-Office would have been more punctual than to fall into the habit again of delivering Letters only once a week, and then two at a time.—I am not surprized that you should have been so much affected by the Vandalism at Washington—The disgust which you observe that the conduct of the British there, gave at St: Petersburg, has been generally felt throughout Europe—The whole transaction has done more injury to them than to us—especially as Baltimore—Plattsburg, Lake Champlain and Fort Erie have since retrieved part of our loss of character, while they have tended to aggravate their disgrace—By this time I believe that even your compassionating friends in Russia begin to suspect that all America is not yet conquered—We have yet much to endure and go through; but I trust we shall triumph at the last.
Our dinner to the British Plenipotentiaries and Americans on Friday was not remarkably gay—But it passed off, with all suitable decorum—Bentzon was extremely diverted with my namesake the Doctor, who told us that he had not been to the Play in England these ten years, and described with extasies of astonishment and delight—the tricks that he had seen performed by an Indian juggler, and the amazing address with which he balanced straws upon his nose. Bentzon declares that these two things taken together have given him the exact measure of the man.
To-morrow we give another dinner to the Intendant and his family; with two or three other persons, I do not precisely know whom—We have received invitations to attend the Redoutes, which in our Country, we should call subscription Assemblies or Balls—The first is to be next Thursday, and they are to be continued once a week, through the winter—We have two new visitors, Mr Issling, and Mr Goddard—Mr Bayard returned Sunday Evening from his excursion.
Love to Charles; and ever faithful affection to yourself.
A.